10/26/2022



                                                                           Case Number: DA 21-0512




    IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court No. DA 21-0512

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CLOVIS CHRISTOPHER GENO,

           Defendant and Appellant.

                                ORDER


           Pursuant to authority granted under Mont. R. App. P. 26(1),

the Appellant is given an extension of time until November 25, 2022 to

prepare, file and serve the Appellant’s opening brief.




1
                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    October 26 2022